Conviction for misdemeanor swindling; punishment, a fine of $50 and thirty days in the county jail.
The prosecution in the case before us appears to rest upon an information. There is no complaint in the record. Our statute requires that before an information is presented an affidavit must be duly made, and that both the affidavit and information appear in the record upon appeal. No affidavit being before us, we are of opinion the prosecution cannot be maintained upon the information alone. Stubblefield v. State, 94 Tex. Crim. 445,252 S.W. 563.
The judgment will be reversed and the posecution ordered dismissed.
Dismissed.
                    ON MOTION FOR REHEARING.